Exhibit 99.1 United States 12 Month Oil Fund, LP Monthly Account Statement For the Month Ended September 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 3,895,060 Unrealized Gain (Loss) on Market Value of Futures (5,234,320) Interest Income 13,965 Total Income (Loss) $ (1,325,295) Expenses Investment Advisory Fee $ 79,019 Tax Reporting Fees 45,000 Audit fees 12,000 Legal fees 11,100 SEC & FINRA Registration Expense 7,500 NYMEX License Fee 3,087 Brokerage Commissions 1,822 Non-interested Directors' Fees and Expenses 725 Prepaid Insurance Expense 419 Total Expenses $ 160,672 Net Gain (Loss) $ (1,485,967) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 9/1/09 $ 163,312,793 Additions (200,000 Units) 7,355,790 Net Gain (Loss) (1,485,967) Net Asset Value End of Period $ 169,182,616 Net Asset Value Per Unit (4,600,000 Units) $ 36.78 To the Limited Partners of United States 12 Month Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended September 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
